UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: October 31, Date of reporting period:October 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Ramius Dynamic Replication Fund (Class A: RDRAX) (Class I: RDRIX) ANNUAL REPORT October 31, 2013 www.ramiusmutualfunds.com Ramius Dynamic Replication Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 15 Report of Independent Registered Public Accounting Firm 25 Supplemental Information 26 Expense Example 30 This report and the financial statements contained herein are provided for the general information of the shareholders of the Ramius Dynamic Replication Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective Prospectus. www.ramiusmutualfunds.com Dear Fellow Shareholder: We are pleased to provide our fourth annual letter for the Ramius Dynamic Replication Fund (the “Fund”) including an overview of the market environment and commentary on Fund performance. We appreciate your continued support. Overview of Market Environment: November 1, 2012 – October 31, 2013 In the last months of 2012 economic activity moved to a firmer footing in both the U.S. and China, while in Europe recessionary conditions persisted and pushed into core parts of Europe, while Japan’s renewed recession pushed policy makers to snap elections. From an economic perspective the key drivers in the U.S. were labor, consumer confidence, consumption and housing, while more export and manufacturing sensitive data remained more tepid. A combination of improved household formation and low debt serviceability costs were supporting home prices and other housing market related data. With respect to a contribution to economic activity, the laggard in the U.S. was corporate investment and government spending. The latter was not expected to grow given the fiscal dynamic facing the U.S., while the absence of corporate spending spoke more to the lack of clarity that corporations feel they have over both the economy and future government policy. The two main themes in early 2013 were U.S. Economic leadership, driven by improving data around housing construction activity and house price appreciation as well as European stagnation, as Europe faced many fears of no growth or even contraction as the structural weakness across the continent became increasingly exposed. In the U.S., the outlook turned stable as the balance sheet of the U.S. consumer has improved dramatically due to debt pay down, house price appreciation and equity market performance. Furthermore, corporations looked set to increase capital investment and the fiscal drag associated with oil imports appeared to be on a permanent lower trajectory as energy independence for the U.S. looked set to become a reality. In regards to the European stagnation theme, the conversation was largely about the issue of indebtedness. Banks in Europe have been extremely slow to both raise capital and de-lever their balance sheets that in many instances represent a large percentage of their domestic countries’ overall GDP. With this as a backdrop, banks were not in a good position to extend credit into many industries. The public sector was in no better position, and as a result an absence of credit creation remained a structural headwind against economic activity for some time to come. The second quarter provided for a number of important inflection points for risk assets as policy and investment positioning were the major drivers leading to a more volatile quarter than the first quarter. The trajectory of economic growth did not challenge the investment environment with the exception of lower growth and different balance of growth emerging from China as well as the expectation of a knock on effect on economies geared to the commodity cycle that had supported years of high growth driven by investment and construction. The core dynamics influencing assets of the market weredominated by policy and market positioning. The exit strategy for the Federal Reserve from the current QE 3 program was always expected to rattle the market as its very nature was a program with no maturity date or targeted balance sheet expansion. As a result, with the Federal Reserve beginning to make noise in May 1 about tapering their current bond buying program, the market quickly adjusted to an expectation of higher rates and increased volatility. One unfavorable dynamic of carry orientated strategies are low funding rates, which are utilized to borrow and invest in assets with low levels of volatility. The impact on positioning is no surprise with yielding assets and gold being heavily sold. The price volatility of this was as expected, dictated by the extent of positioning and therefore depth of the market to accommodate selling pressure.Not surprisingly emerging market bond, equity and foreign exchange markets fared the worse. The third quarter was in part an extension of the shift in sentiment following the U.S. Federal Reserve tapering story, but by the end of the period had shifted considerably as the ‘non taper’ announcement shifted the probabilities of the tapering of quantitative easing measures to as late as 2014. Performance of assets that had experienced a negative re-pricing event for much of the last few months went on to produce spectacular returns towards the end of the quarter, including emerging market (EM) focused assets. EM equities, specifically, generated an intra-quarter return of +15% from late August 2013, as speculation mounted of a more dovish pace of tapering through mid-September, when the starting date itself was delayed.In the developed markets it was a return to outperformance of the cyclical sectors, including a rare feat of outperformance during the negative return period of August, clearly highlighting a shifting emphasis on incremental investor flows. Away from Fed policy, our attention has been focused on the trajectory of economic output and earnings growth as important lead indicators to the stability of assets. While global economic growth is expected to accelerate in 2014, growth will continue to be hampered by global fiscal austerity with limited scope for significant incremental monetary easing.And given how lean corporate cost structures have already been cut, it seems it will be difficult for corporations to generate further earnings growth through additional margin expansion. As such, we believe it seems reasonable to expect earnings growth to maintain the current growth trajectory of 5-7% annually, which is noticeably lower than the bottom up earnings aggregate would suggest. The debate in the U.S. is heating up as to the failure of Quantitative Easing policies to improve the economy further - as opposed to merely reflate assets -has brought an improved wealth effect to only one third of Americans. The coming year may prove to be increasingly volatile as asset markets have to deal with inflection points around the declining utility function achieved from QE, asset price inflation suggesting asset bubbles and ultimately wage inflation all within a low but, albeit steady, environment for economic growth. From an economic perspective, sentiment related indices showed increased anxiety due to the political antics that took place in Washington over October. As a result, the U.S. faced deteriorating consumer confidence, small business sentiment data and the like. On the other hand, industry related data, including Institute for Supply Management and GDP revisions, pointed to an ongoing expansion in line with expectations. We anticipate that the drivers for growth in 2014 will remain consumer spending, private corporate capital expenditures, housing and a slowing in the contraction of government spending. We believe that European growth is on course to benefit from lower levels of austerity over the next few years as deficits are projected to drop from 3.3% over the past few years to just 1.1% of GDP over the next three 2 years. However, fundamental and structural issues persist in the Eurozone led by chronic unemployment (especially at a youth level), few improvements in the productivity of the labor force and high debt levels. The competitiveness of the trading zone is also highly sensitive to the strength of the Euro, which appears to have a more conservative debate around monetary policy than trading partners like Japan and the U.S.Japan in the short term, is facing some of the questions the U.S. faces after four years of QE - namely that asset inflation and currency devaluation is feeding into some aspects ofprice inflation but the follow through effect on wages, and the consumer and other domestic forces within the economy are less clear. We think emerging markets face a number of stresses, as the impact of collapsing risk premia over the past few years has resulted in portfolio inflows into domestic markets exceeding $450bn, and allowing for lazy fiscal policies around entitlements and ballooning current account deficits. At the very best, we believe these flows will slow dramatically, putting pressure on currency reserves and stretching the re-financing costs that local governments face going forward. A more difficult environment for a number of economies should not be overlooked with bond and currency markets underperforming as a result. Overview of Fund Performance: November 1, 2012 – October 31, 2013 The performance quoted represents past performance and does not guarantee future results. Source: Bloomberg 3 Important disclosures: The views in this letter were as of the date written and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the Fund’s investment methodology and do not constitute investment advice. An investment in the Fund is subject to risks, and you could lose money on your investment. The Fund is new and has a limited history of operations. Additionally, the Fund utilizes investment strategies that are non-traditional and may be highly volatile. Investors should consider purchasing shares of the Fund only as part of an overall diversified portfolio. The Fund attempts to replicate the market beta and beta timing components of the RCAM Index and may not achieve its objective of providing a more efficient risk-adjusted return profile than other broad-based hedge fund indices.The use of derivatives can be highly volatile, illiquid and difficult to manage. Derivatives involve greater risks than the underlying obligations because in addition to general market risks, they are subject to illiquidity risk, counterparty risk, credit risk, pricing risk and leveraging risk. The use of derivatives including options, futures and forward contracts, swap agreements and ETFs may reduce returns and/or increase volatility. Short sales are speculative transactions and involve special risks, including that the fund’s losses are potentially unlimited. The Fund is non-diversified meaning it may invest a relatively high percentage of its assets in a limited number of positions making it more vulnerable to changes in the market value of a single position. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity and other factors. There are risks associated with small and mid-capitalization issues such as market illiquidity and greater market volatility than larger capitalization issues. The Fund may, at times, experience higher-than-average portfolio turnover which may generate significant taxable gains and increased trading expenses which in turn may lower the Fund’s return. The HFRX Global Hedge Fund Index is designed to be representative of the overall composition of the hedge fund universe. Hedge Fund Research, Inc. (HFR) utilizes a UCITSIII compliant methodology to construct the HFRX Hedge Fund Indices. It is not possible to invest directly in an index. 4 Ramius Dynamic Replication Fund FUND PERFORMANCE at October 31, 2013 (Unaudited) This graph compares a hypothetical $1,000,000 investment in the Fund’s Class I shares, made at its inception, with a similar investment in the HFRX Global Hedge Fund Index and the HFRI Fund Weighted Composite Index.Effective April 24, 2012, the Fund’s performance benchmark changed to the HFRX Global Hedge Fund Index.The Advisor believes the HFRX Global Hedge Fund Index is a better performance benchmark for comparison to the Fund because the Index is asset weighted based on the distribution of assets in the hedge fund industry, while the funds in the HFRI Fund Weighted Composite Index are equally weighted.Results include the reinvestment of all dividends and capital gains. The HFRX Global Hedge Fund Index is a global investable index that is designed to be representative of the overall composition of the hedge fund universe.The Index is comprised of all eligible hedge fund strategies, which are then asset weighted based on the distribution of assets in the hedge fund industry.There are over 40 constituent funds in the Index.Constituent funds report daily and monthly performance, net of all fees, in U.S. dollars and typically have a minimum of $50 million under management and a 24-month track record of active performance.The HFRI Fund Weighted Composite Index is a global, equal-weighted index of over 2,000 single-manager funds.Constituent funds report monthly performance, net of all fees, in U.S. dollars and have a minimum of $50 million under management or a 12-month track record of active performance.The Index does not include funds of hedge funds.These indices do not reflect expenses, fees or sales charge, which would lower performance.The indices are unmanaged, not available for investment. Since Inception Average Annual Total Returns as of October 31, 2013 1 Year 3 Years (7/22/2010) Before deducting maximum sales charge Class A¹ 3.27% 0.05% 0.29% Class I² 3.47% 0.30% 0.52% After deducting maximum sales charge Class A¹ -2.41% -1.83% -1.42% HFRX Global Hedge Fund Index 6.95% 0.54% 1.56% HFRI Fund Weighted Composite Index 9.18% 3.67% 5.11% The performance data quoted here represents past performance and past performance is not a guarantee of future results.Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current Performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling (877) 6RAMIUS. Gross and net expense ratios for Class A shares are 2.06% and 1.94% respectively, and for Class I shares are 1.81% and 1.69% respectively, which are the amounts stated in the current prospectus as of the date of this report.The Advisor’s contractual agreement to waive its fees and/or absorb expenses is in effect until March 1, 2014.In the absence of such waivers, the Fund’s returns would have been lower. ¹ Maximum sales charge for Class A shares is 5.50%. No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1.00% will be imposed on certain redemptions of such shares within 18 months of purchase. ² Class I shares do not have any initial or contingent deferred sales charge. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns.Shares redeemed within 60 days of purchase will be charged 2.00% redemption fee. 5 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS As of October 31, 2013 Number of Shares Value EXCHANGE-TRADED FUNDS – 12.3% EQUITY – 12.3% iShares Russell 1000 Value Index Fund $ SPDR S&P MidCap rust Vanguard MSCI Emerging Markets TOTAL EXCHANGE-TRADED FUNDS (Cost $4,030,999) SHORT-TERM INVESTMENTS – 68.2% Fidelity Institutional Money Market Fund, 0.043%1,2 Principal Amount $ UMB Money Market Fiduciary, 0.010%1 TOTAL SHORT-TERM INVESTMENTS (Cost $27,742,763) TOTAL INVESTMENTS – 80.5% (Cost $31,773,762) Other Assets in Excess of Liabilities – 19.5% TOTAL NET ASSETS – 100.0% $ ETF – Exchange-Traded Fund 1 The rate is the annualized seven-day yield at period end. 2 All or a portion of this security is segregated as collateral for futures contracts and swap contracts. See accompanying Notes to Financial Statements. 6 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 SWAP CONTRACTS CREDIT DEFAULT SWAPS Counterparty Reference Instrument Notional Amount Pay/Receive1 Fixed Rate Fixed Rate Expiration Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Credit Suisse Markit LCDX North America Series 21 Index $ Pay % 12/20/2018 $ $ TOTAL CREDIT DEFAULT SWAPS $ $ 1 If Ramius Dynamic Replication Fund (the Fund) is paying a fixed rate, the counterparty acts as guarantor of the variable instrument.If the Fund is receiving a fixed rate, the Fund acts as guarantor of the variable instrument. TOTAL RETURN SWAPS Counterparty Reference Index Notional Amount Pay/Receive Total Return on Reference Index Financing Rate2 Maturity Date Premium Paid (Received) Unrealized Appreciation (Depreciation) Barclays BCCFBKAP Index Receive % 7/4/2016 - ) Barclays BEFSEDHS Index Receive 8/18/2017 ) Barclays BEFSRCCE Index Receive 6/25/2014 - ) Barclays BEFSRDVX Index Receive 7/31/2014 - 4 Barclays BEFSRPSC Index Receive 6/25/2014 - ) Barclays BXCS1682 Index Receive 2/28/2014 - ) Barclays BXCS1670 Index Receive 10/31/2014 - - Credit Suisse CSEADVOL Index Receive 8/5/2014 - ) Credit Suisse CSGADLSE Index Receive 2/28/2014 - ) Credit Suisse CSUSRAM1 Index Receive 1-Month USD-LIBOR plus 0.45% 2/5/2014 - Credit Suisse HSGMN Index Receive 6/3/2014 - ) Credit Suisse SPVXVSP Index Receive 6/30/2014 - ) J.P. Morgan IBOXHY Index Receive 3-Month USD-LIBOR plus 0.40% 12/20/2013 - J.P. Morgan JPVOLEMO Index Receive 9/30/2014 - ) Merrill Lynch CORRK Index Receive 8/29/2014 ) Merrill Lynch MLBX2SX6 Index Receive 6/30/2014 ) Merrill Lynch MLESDLVS Index Receive ) 1/31/2014 - Merrill Lynch MLESLSVS Index Receive ) 12/31/2013 - ) Morgan Stanley MSIQSMDT Index Receive 1-Month USD-LIBOR plus 0.65% 4/2/2014 - Morgan Stanley MSUSSFDT Index Receive 1-Month USD-LIBOR plus 0.90% 4/2/2014 - Morgan Stanley MSUSSPIN Index Receive 1-Month USD-LIBOR plus 0.55% 11/5/2014 ) Morgan Stanley MSUSVXTI Index Receive 2/27/2014 - Societe General SGIXUSGC Index Receive 7/3/2014 ) Societe General SGIXVIB2 Index Receive 1-Month USD-LIBOR plus 0.50% 10/3/2014 - ) Societe General SGIXVIER Index Receive 10/3/2014 - ) UBS UBCIV24 Index Receive 10/31/2017 - ) UBS UBEMACS Index Receive 10/30/2017 - ) TOTAL TOTAL RETURN SWAPS $ $ 2 Financing rate is based upon predetermined notional amounts. See accompanying Notes to Financial Statements. 7 Ramius Dynamic Replication Fund SCHEDULE OF INVESTMENTS - Continued As of October 31, 2013 FUTURES CONTRACTS Number of Unrealized Contracts Expiration Value at Value at Appreciation Long (Short) Description Date Trade Date October 31, 2013 (Depreciation) 52 Stoxx Europe 600 Index December 2013 $ $ $ E-mini S&P 500 December 2013 ) ) ) TOTAL FUTURES CONTRACTS $ ) $ ) $ ) See accompanying Notes to Financial Statements. 8 Ramius Dynamic Replication Fund SUMMARY OF INVESTMENTS As of October 31, 2013 Security Type/Asset Class Percent of Total Net Assets Exchange-Traded Funds Equity 12.3% Total Exchange-Traded Funds 12.3% Short-Term Investments 68.2% Total Investments 80.5% Other Assets in Excess of Liabilities 19.5% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 9 Ramius Dynamic Replication Fund STATEMENT OF ASSETS AND LIABILITIES As of October 31, 2013 Assets: Investments, at value (cost $31,773,762) $ Cash Cash segregated with brokers for futures contracts and swap contracts Receivables: Fund shares sold Unrealized appreciation on open swap contracts Unsettled gain on swap transactions Premiums paid on open swap contracts Interest Prepaid expenses Total assets Liabilities: Foreign currency due to custodian, at value (proceeds $59,805) Payables: Fund shares redeemed Unrealized depreciation on open swap contracts Unsettled loss on swap transactions Variation margin Advisory fees Distribution fees - Class A (Note 7) 73 Fund accounting fees Auditing fees Transfer agent fees and expenses Administration fees Custody fees Trustees' fees and expenses Chief Compliance Officer fees Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Paid-in Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized loss on foreign currency, futures contracts, investments, securities sold short and swap contracts ) Net unrealized appreciation (depreciation) on: Foreign currency translations ) Futures contracts ) Investments Swap contracts Net Assets $ Maximum Offering Price per Share: Class A Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price* Maximum sales charge (5.50% of offering price)** Maximum offering price to public $ Class I Shares: Net assets applicable to shares outstanding $ Shares of beneficial interest issued and outstanding Redemption price $ * No sales charge applies on investments of $1 million or more, but a Contingent Deferred Sales Charge ("CDSC") of 1% will be imposed on certain redemptions of such shares within 18 months of the date of purchase. ** On sales of $50,000 or more, the sales charge will be reduced. See accompanying Notes to Financial Statements. 10 Ramius Dynamic Replication Fund STATEMENT OF OPERATIONS For the Year Ended October 31, 2013 Investment Income: Dividends $ Interest Total investment income Expenses: Advisory fees Fund accounting fees Administration fees Transfer agent fees and expenses Registration fees Legal fees Auditing fees Custody fees Miscellaneous Shareholder reporting fees Dividends on securities sold short Chief Compliance Officer fees Interest expense Trustees' fees and expenses Insurance fees Excise tax Distribution fees - Class A (Note 7) 95 Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss) on Foreign Currency, Futures Contracts, Investments, Securities Sold Short and Swap Contracts: Net realized gain (loss) on: Foreign currency transactions ) Futures contracts ) Investments Securities sold short ) Swap contracts Net realized gain Net change in unrealized appreciation/depreciation on: Foreign currency translations Futures contracts ) Investments ) Securities sold short Swap contracts Net change in unrealized appreciation/depreciation ) Net realized and unrealized gain on foreign currency, futures contracts, investments, securities sold short and swap contracts Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 11 Ramius Dynamic Replication Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended October 31, 2013 October 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment loss $ ) $ ) Net realized gain on foreign currency transactions, futures contracts, investments, securities sold short and swap contracts Net change in unrealized appreciation/depreciation on foreign currency translations, investments, futures contracts, securities sold short and swap contracts ) ) Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Class A - ) Class I - ) From net realized gain: Class A ) ) Class I ) ) Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Class A Class I Reinvestment of distributions: Class A 26 Class I Cost of shares redeemed: Class A1 ) ) Class I2 ) ) Net decrease in net assets from capital transactions ) ) Total decrease in net assets ) ) Net Assets: Beginning of year End of year $ $ Accumulated net investment loss $ ) $ ) Capital Share Transactions: Shares sold: Class A Class I Shares reinvested: Class A 3 67 Class I Shares redeemed: Class A ) ) Class I ) ) Net decrease in capital share transactions ) ) 1 Net of redemption fee proceeds of $0 and $0, respectively. 2 Net of redemption fee proceeds of $2,790 and $3,149, respectively. See accompanying Notes to Financial Statements. 12 Ramius Dynamic Replication Fund FINANCIAL HIGHLIGHTS Class A Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended October 31, 2013 For the Year Ended October 31, 2012 For the Year Ended October 31, 2011 For the Period July 22, 2010* through October 31, 2010 Net asset value, beginning of period $ Income from Investment Operations: Net investment loss1 ) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) ) Less Distributions: From net investment income - ) ) - From net realized gain ) ) ) - Total distributions ) ) ) - Redemption fee proceeds - - - 2 - 2 Net asset value, end of period $ Total return3 % )% )% %
